          Case 2:18-cv-01514-JAD-DJA Document 48 Filed 03/27/20 Page 1 of 2



 1   Chad C. Butterfield, Esq.
     Nevada Bar No. 010532
 2   WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
     300 South Fourth Street, 11th Floor
 3   Las Vegas, Nevada 89101
     (702) 727-1400; FAX (702) 727-1401
 4   chad.butterfield@wilsonelser.com
     Attorneys for Defendant Acuity,
 5   A Mutual Insurance Company
 6                                 UNITED STATES DISTRICT COURT
 7                                         DISTRICT OF NEVADA
 8   BERENICE CASTRO, an individual,                     Case No: 2:18-cv-01514-JAD-DJA
 9                  Plaintiff,
                                                         STIPULATION AND ORDER OF
10   v.                                                  DISMISSAL WITH PREJUDICE
11   ACUITY, A MUTUAL INSURANCE
     COMPANY; DOES I-V, inclusive; and ROE                          ECF No. 48
12   CORPORATIONS I-V, inclusive,
13                  Defendants.
14
             Defendant ACUITY, A MUTUAL INSURANCE COMPANY (“Acuity”), by and through its
15
     counsel of record, CHAD C. BUTTERFIELD, ESQ., of the law firm WILSON, ELSER,
16
     MOSKOWITZ, EDELMAN & DICKER LLP, and Plaintiff BERENICE CASTRO (“Plaintiff”), by
17
     and through her counsel of record, DAVID F. SAMPSON, ESQ., of the LAW OFFICE OF DAVID
18
     SAMPSON, hereby stipulate and agree that the claims against Acuity be dismissed in its entirety,
19
     with prejudice, with each party to bear their own attorneys’ fees and costs.
20
     Dated this 27th day of March, 2020.                  Dated this 27th day of March, 2020.
21

22   WILSON, ELSER, MOSKOWITZ,                            LAW OFFICE OF DAVID SAMPSON
     EDELMAN & DICKER LLP
23
     BY: /s/ Chad C. Butterfield                          BY: /c/ David F. Sampson
24       Chad C. Butterfield, Esq.                            David F. Sampson, Esq.
         Nevada Bar No. 10532                                 Nevada Bar No. 6811
25
         300 South Fourth Street, 11th Floor                  630 S. 3rd Street
26       Las Vegas, Nevada 89101                              Las Vegas, Nevada 89101
         Attorney for Defendant Acuity,                       Attorney for Plaintiff Berenice Castro
27       A Mutual Insurance Company
28
        Case 2:18-cv-01514-JAD-DJA Document 48 Filed 03/27/20 Page 2 of 2



                                                   ORDER
 1
            Upon stipulation of the parties and for good cause shown, the claims against Defendant
 2           Based on the parties' stipulation [ECF No. 48] and good cause appearing, IT IS
     Acuity are dismissed in its entirety, with prejudice, with each party to bear their own attorneys’ fees
 3   HEREBY ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to
          its own fees and costs. The Clerk of Court is directed to CLOSE THIS CASE.
     bearcosts.
     and
 4
            IT IS SO ORDERED.
 5

 6
                                                                                                        ___
 7                                                UNITED STATES DISTRICT JUDGE
 8
                                                              3-27-2020
 9                                                DATED: __________________________________

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                                       -2-
